Exhibit 99.1 Dear CompuCredit Holdings Corporation Shareholder: We are pleased to inform you that the Board of Directors of CompuCredit Holdings Corporation (“CompuCredit”) approved the spin-off of Purpose Financial Holdings, Inc. (“Purpose Financial”), a wholly owned subsidiary of CompuCredit, to CompuCredit’s shareholders. At the time of the spin-off, Purpose Financial will hold substantially all of the assets and certain liabilities currently reported in CompuCredit’s consolidated financial statements under its Retail Micro-Loans and Other segments.After completing the spin-off, CompuCredit shareholders will own 100% of the outstanding common stock of Purpose Financial.We believe that the spin-off has the potential to facilitate CompuCredit’s corporate strategies and enhance its access to capital. The distribution of Purpose Financial common stock is expected to occur on [] by way of a pro rata stock dividend to CompuCredit shareholders. Each CompuCredit shareholder will receive [] share of Purpose Financial common stock with respect to every [] shares of CompuCredit common stock held by such shareholder at the close of business on [], the record date of the spin-off. The distribution will be issued in book-entry form only, which means that no physical stock certificates will be issued. If you own your shares through a broker, your brokerage account will be credited with the shares of Purpose Financial. If you have an account with CompuCredit’s transfer agent, the shares of Purpose Financial will be credited to your account.No fractional shares of Purpose Financial common stock will be issued. If you would otherwise have been entitled to a fractional share of Purpose Financial common stock in the distribution, you will receive the net cash value of such fractional share instead. Shareholder approval of the spin-off is not required, nor are you required to take any action to receive your Purpose Financial common stock. Following the spin-off, if you are a CompuCredit shareholder on the record date, you will own shares in each of CompuCredit and Purpose Financial. We have received a private letter ruling from the Internal Revenue Service that, for federal income tax purposes, the spin-off will qualify for tax-free treatment. However, any cash that you receive in lieu of fractional shares generally will be taxable to you. We intend to apply to have the common stock of Purpose Financial listed on the NASDAQ Stock Market under the symbol “PPFH.” The enclosed information statement, which is being mailed to all CompuCredit shareholders, describes the distribution in detail and contains important information about Purpose Financial. We urge you to read the information statement carefully. I want to thank you for your continued support of CompuCredit and we look forward to your support of Purpose Financial in the future. Sincerely, David G. Hanna Chief Executive Officer Table of Contents Dear Purpose Financial Holdings, Inc. Shareholder: It is our pleasure to welcome you as a shareholder of our company, Purpose Financial Holdings, Inc. (“Purpose Financial”), which will become an independent publicly traded company on [] as a result of the spin-off from CompuCredit Holdings Corporation (“CompuCredit”). Our strategy as an independent company will be to grow our micro-loan businesses in their current geographic markets within the U.S. and the U.K. and through their current retail storefront and Internet marketing and distribution channels, as well as to selectively test and explore new geographic markets and marketing and distribution channels to facilitate our future growth and expansion. As an independent, publicly traded company, we believe we can more effectively focus on our objectives and thus bring more value to you as a shareholder, than we could as an operating subsidiary of CompuCredit. In addition, we will have the ability to offer our employees incentive opportunities linked to our performance as an independent, publicly traded company, which we believe will more directly align employee performance with shareholder value. We intend to apply to have our common stock listed on the NASDAQ Stock Market under the symbol “PPFH” in connection with our spin-off from CompuCredit. We invite you to learn more about our company by reviewing the enclosed information statement. We look forward to our future as an independent, publicly traded company and to your support as a holder of Purpose Financial common stock. Sincerely, [] [Chief Executive Officer] Table of Contents The information contained herein is subject to completion or amendment. A registration statement on Form 10 relating to these securities has been filed with the Securities and Exchange Commission. This preliminary information statement shall not constitute an offer to sell or a solicitation of an offer to buy any securities. Subject to Completion, dated November 30, 2010 PRELIMINARY INFORMATION STATEMENT The Board of Directors of CompuCredit Holdings Corporation has not approved the spin-off described in this Preliminary Information Statement.There can be no assurance that the spin-off actually will occur. Purpose Financial Holdings, Inc. Common Stock We are providing this information statement to you as a shareholder of CompuCredit Holdings Corporation (“CompuCredit”) in connection with CompuCredit’s distribution to its shareholders of all of the outstanding shares of common stock of Purpose Financial Holdings, Inc. (“Purpose Financial” or the “Company”) in a spin-off transaction. We are currently a wholly owned subsidiary of CompuCredit. Following the spin-off, we will be an independent publicly traded company, and our assets and business will consist largely of those currently reported in CompuCredit’s financial statements under its Retail Micro-Loans and Other segments (the “micro-loan” businesses). We expect that the distribution will be made on [] to the holders of record of CompuCredit common stock on []. If you are a holder of record of CompuCredit common stock at the close of business on the record date, you will receive [] share of our common stock for every [] shares of CompuCredit common stock you hold at the close of business on that date. In lieu of fractional shares, shareholders of CompuCredit will receive cash, which generally will be taxable. A book-entry account statement reflecting your ownership of whole shares of our common stock will be mailed to you, or your brokerage account will be credited for the shares, on or about []. CompuCredit has received a ruling from the United States Internal Revenue Service that the distribution of our common stock will qualify for tax-free treatment by shareholders, except for cash received in lieu of any fractional share interests. You will not be required to make any payment for the shares of our common stock that you will receive, nor will you be required to surrender or exchange your shares of CompuCredit common stock or take any other action in order to receive our common stock. We intend to apply to list our common stock on the NASDAQ Stock Market under the symbol “PPFH.” Assuming that our common stock is approved for listing on the NASDAQ Stock Market, we anticipate that a limited market, commonly known as a “when-issued” trading market, for our common stock will develop on or shortly before the record date for the distribution and will continue up to and through the distribution date. We anticipate that “regular-way” trading of our common stock will begin on the first trading day following the distribution date. In reviewing this information statement, you should carefully consider the information under the caption entitled “Risk Factors” beginning on page 11 of this information statement. No shareholder approval of the distribution of our common stock is required or sought. We are not asking you for a proxy and you are requested not to send us a proxy. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this information statement is truthful or complete. Any representation to the contrary is a criminal offense. This information statement is not an offer to sell, or a solicitation of an offer to buy, any securities. The date of this information statement is []. Table of Contents TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE COMPANY AND THE SPIN-OFF 1 SUMMARY 4 RISK FACTORS 10 CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 20 THE SPIN-OFF 22 DIVIDEND POLICY 28 CAPITALIZATION 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 OUR BUSINESS 46 MANAGEMENT 52 CORPORATE GOVERNANCE 54 COMPENSATION OF EXECUTIVE OFFICERS 56 COMPENSATION OF DIRECTORS 61 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 62 OUR RELATIONSHIP WITH COMPUCREDIT AFTER THE SPIN-OFF 64 DESCRIPTION OF OUR CAPITAL STOCK 69 INDEMNIFICATION AND LIMITATION OF LIABILITY OF DIRECTORS AND OFFICERS 72 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 73 WHERE YOU CAN FIND MORE INFORMATION 74 INDEX TO COMBINED FINANCIAL STATEMENTS F-1 Purpose Financial is furnishing this information statement to you solely to provide you with information regarding both the spin-off and our company. It is not, and should not be construed as, an inducement or encouragement to buy, sell or hold any securities of Purpose Financial or CompuCredit. You should rely only on the information contained in this information statement. We have not authorized any other person to provide you with information different from that contained in this information statement. The information contained in this information statement is believed by us to be accurate as of its date. Therefore, you should assume that the information contained in this information statement is accurate only as of the date on the front cover of this information statement or other date stated in this information statement, regardless of the time of delivery of this information statement. Our business, financial condition, results of operations and prospects may have changed since that date, and neither we nor CompuCredit will update the information except in the normal course of our respective public disclosure obligations and practices or as specifically indicated in this information statement. As used in this information statement, the terms “we,” “us,” “our,” the “Company” and “Purpose Financial” mean Purpose Financial Holdings, Inc. (unless the context indicates a different meaning).We refer to CompuCredit Holdings Corporation as “CompuCredit,” except where the full name of the entity is necessary to distinguish it from its wholly owned subsidiary CompuCredit Corporation. We own or have rights to numerous trademarks, trade names, copyrights and other intellectual property used in our business. All other company names, trade names and trademarks included in this information statement are trademarks, registered trademarks or trade names of their respective owners. Except as otherwise indicated or unless the context otherwise requires, the information included in this information statement assumes the completion of all the transactions referred to in this information statement in connection with the spin-off.We describe in this information statement the micro-loan businesses transferred to us by CompuCredit in connection with the spin-off as though the micro-loan businesses were our businesses for all historical periods described. However, Purpose Financial is a newly-formed entity that has not conducted any operations prior to the spin-off and some of the actions necessary to transfer assets and liabilities of CompuCredit to us have not occurred but will occur prior to the effectiveness of the spin-off.References in this information statement to the historical assets, liabilities, products, business or activities of our business are intended to refer to the historical assets, liabilities, products, business or activities of the micro-loan businesses as those were conducted as part of CompuCredit prior to the spin-off. i Table of Contents QUESTIONS AND ANSWERS ABOUT THE COMPANY AND THE SPIN-OFF Q.Why am I receiving this document? A. We are delivering this document to you because you were a holder of CompuCredit common stock on the record date for the distribution of shares of our common stock. Accordingly, you are entitled to receive [] share of our common stock for every [] shares of CompuCredit common stock that you held on the record date. No action is required for you to participate in the distribution. Q. What is the spin-off? A. The spin-off is the overall transaction of separating the Company from CompuCredit, which will be accomplished through a series of transactions which will result in our shareholders owning the micro-loan businesses operated by CompuCredit and currently reported in its financial statements primarily within the Retail Micro-Loans and Other segments. The final step of the transactions will be the pro rata distribution of our common stock by CompuCredit to holders of CompuCredit common stock (the “distribution”). Q. What is the Company? A. We are a wholly owned subsidiary of CompuCredit. Following the spin-off, we will be an independent publicly traded company, providing micro-loan products and services to individuals in the U.S. and United Kingdom (“U.K.”) markets via retail storefront locations and the Internet.The financial results of these existing businesses were primarily included in the Retail Micro-Loans and Other segments of CompuCredit’s financial statements. Q. Why is CompuCredit separating the Company and distributing its stock? A. Separation of the two businesses will help highlight unique characteristics and values of these businesses for investors and better position CompuCredit to access the capital markets. Micro-loan businesses, including those represented by the Company, have come under significantly heightened scrutiny from federal and state regulators, as well as community activists. As a result of this scrutiny, many banks and potential investors have decided not to do business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans. CompuCredit, which is highly dependent upon deal flow and the debt and equity capital markets, has felt the effects of this scrutiny and has determined that its micro-loan businesses are impairing its ability to:maintain and attract banking relationships; partner with private equity funds, hedge funds, and financial institutions in acquiring credit card portfolios and other assets; and obtain debt financing from financial institutions for credit card portfolio and other asset acquisitions and for day-to-day operations. These factors are much less significant for the Company as its micro-loan businesses currently have no outside debt securities, generate positive cash flows, and are not, and in the future are not likely to be, as dependent upon deal flow and the debt and equity capital markets as is CompuCredit. Accordingly, we believe this separation will present the opportunity for enhanced performance of each of the two companies. For a further explanation of the reasons for the spin-off and more information about our business, see “The Spin-Off—Reasons for the Spin-Off” and “Our Business.” Q. Why is the separation of the two companies structured as a spin-off? A. CompuCredit’s Board of Directors believes that a distribution of shares of our common stock is a cost-effective and tax-efficient way to separate the companies. Q. What is the record date for the distribution? A. The record date is [ ], and ownership will be determined as of 5:00 p.m., New York City Time, on that date. Q. When will the distribution occur? A. Shares of our common stock will be distributed on or about [ ] (the “distribution date”). Q. Can CompuCredit decide to cancel the distribution of Company common stock even if all the conditions have been met? A. Yes. The distribution is conditioned upon satisfaction or waiver of certain conditions. See “The Spin-Off—Spin-Off Conditions and Termination.” CompuCredit has the right to terminate the stock distribution, even if all of these conditions are met, if at any time CompuCredit’s Board of Directors determines, in its sole discretion, that CompuCredit and the Company are better served being a combined company, thereby making the distribution not in the best interest of CompuCredit and its shareholders. Table of Contents Q. What will happen to the listing of CompuCredit common stock? A. Nothing. CompuCredit common stock will continue to be traded on the NASDAQ Global Select Market under the symbol “CCRT.” Q. Will the spin-off affect the market price of my shares of CompuCredit common stock? A. Yes. As a result of the spin-off, we expect the trading price of your shares of CompuCredit common stock immediately following the distribution date to be lower than immediately prior to the distribution date because the trading price will no longer reflect the value of the Company’s business. In addition, until the market has fully analyzed the operations of CompuCredit without this business, the price of your shares of CompuCredit common stock may fluctuate significantly. Furthermore, the combined trading prices of CompuCredit common stock and our common stock after the distribution date may be less than the trading price of CompuCredit common stock prior to the distribution date. Q. What will CompuCredit shareholders receive in the spin-off? A. In the spin-off, CompuCredit shareholders will receive [] share of our common stock for every [] shares of CompuCredit common stock they own as of the record date of the spin-off. Immediately after the spin-off, CompuCredit shareholders will still own their shares of CompuCredit common stock and the same shareholders will still own all of CompuCredit’s current businesses, but they will own them as two separate investments rather than as a single investment. Q. Will CompuCredit distribute fractional shares? A. No. In lieu of fractional shares of our common stock, shareholders of CompuCredit will receive cash. Fractional shares you would otherwise be entitled to receive will be aggregated and sold in the public market by the distribution agent. The aggregate net cash proceeds of these sales will be distributed ratably to those shareholders who would otherwise have received fractional shares of our common stock. Q. What does a CompuCredit shareholder need to do now? A. CompuCredit shareholders do not need to take any action, although we urge you to read this entire document carefully. The approval of the CompuCredit shareholders is not required or sought to effect the spin-off, and CompuCredit shareholders have no appraisal rights in connection with the spin-off. CompuCredit is not seeking a proxy from any shareholders and you are requested not to send us a proxy. CompuCredit shareholders will not be required to pay anything for the shares of our common stock distributed in the spin-off or to surrender any shares of CompuCredit common stock. CompuCredit shareholders should not send in their CompuCredit share certificates. CompuCredit shareholders will automatically receive their shares of our common stock when the spin-off is completed. Q.Are there risks to owning Purpose Financial common stock? A. Yes. Our business is subject to both general and specific risks relating to our operations. In addition, our spin-off from CompuCredit presents risks relating to our becoming an independent publicly traded company as well as risks relating to the nature of the spin-off transaction itself.See “Risk Factors.” Q. What are the federal income tax consequences of the spin-off to CompuCredit shareholders? A. It is intended that CompuCredit shareholders will not recognize gain or loss on the receipt of shares of our common stock in the spin-off. In that case, CompuCredit shareholders will apportion their tax basis in their CompuCredit common stock between such CompuCredit common stock and our common stock received in the spin-off in proportion to the relative fair market values of such stock at the time of the spin-off. A CompuCredit shareholder’s holding period for our common stock received in the spin-off will include the period for which that shareholder’s CompuCredit common stock was held. If instead the spin-off is determined to be a taxable transaction, a taxable U.S. shareholder receiving shares of our common stock in the spin-off would be treated as if such shareholder had received a taxable distribution in an amount equal to the fair market value of our common stock received, which, based on CompuCredit’s facts, could potentially give rise to a dividend. Subject to certain limitations, this dividend would be taxable to individuals at a 15% rate. In addition, if the spin-off is treated as a taxable transaction, a shareholder’s tax basis in our common stock would be equal to its fair market value at the time of the spin-off, and the holding period in our common stock would begin the day after the spin-off. Depending on the circumstances, in a taxable spin-off transaction, non-U.S. shareholders may be subject to a withholding tax at a rate of 30% on the fair market value of the common stock received by them. See also “The Spin-Off—Material U.S. Federal Income Tax Consequences of the Spin-Off”; however, you should consult your own tax advisor as to the particular consequences of the spin-off to you. 2 Table of Contents Q. What if I want to sell my CompuCredit common stock or my Purpose Financial common stock? A. You should consult with your own financial advisors, such as your stockbroker, bank or tax advisor. CompuCredit does not make any recommendations on the purchase, retention or sale of shares of CompuCredit common stock or Purpose Financial common stock to be distributed. If you do decide to sell any shares, you should make sure your stockbroker, bank or other nominee understands whether you want to sell your CompuCredit common stock or your Purpose Financial common stock after it is distributed, or both. Q. Where will I be able to trade shares of my Purpose Financial common stock? A. There is not currently a public market for our common stock. We intend to apply to have our common stock authorized for listing on the NASDAQ Stock Market, under the symbol “PPFH.” We anticipate that trading in shares of our common stock will begin on a “when-issued” basis on or shortly before the record date and before the distribution date, and “regular way” trading will begin on the first trading day following the distribution date. If trading does begin on a “when-issued” basis, you may purchase or sell our common stock after that time, but your transaction will not settle until after the distribution date. On the first trading day following the distribution date, when-issued trading in respect of our common stock will end and regular way trading will begin. We cannot predict the trading prices for our common stock before or after the distribution date. Q. Where can CompuCredit shareholders get more information? A. Before or after the distribution, if you have any questions relating to the distribution, you should contact: CompuCredit Holdings Corporation Investor Relations Five Concourse Parkway Suite 400 Atlanta, GA 30328 770-828-2000 Q. Who will be the distribution agent, transfer agent and registrar for Purpose Financial common stock? A. The distribution agent for our common stock will be American Stock Transfer & Trust Co.After the distribution, the transfer agent and registrar for our common stock will be American Stock Transfer & Trust Co. 3 Table of Contents SUMMARY The following is a summary of material information discussed in this information statement. This summary may not contain all the details concerning the spin-off or other information that may be important to you. To better understand the spin-off and Purpose Financial’s business and financial position, you should carefully review this entire information statement. Except as otherwise indicated or unless the context otherwise requires, the information included in this information statement, including the combined financial statements of Purpose Financial, which are comprised of the assets and liabilities of CompuCredit’s micro-loan businesses, assumes the completion of all the transactions referred to in this information statement in connection with the spin-off. Unless the context otherwise requires, references in this information statement to “Purpose Financial,” “we,” “us,” “our” and the “Company” refer to Purpose Financial Holdings, Inc. and its subsidiaries. References in this information statement to “CompuCredit” refer to CompuCredit Holdings Corporation and its consolidated subsidiaries (other than Purpose Financial and its subsidiaries), unless the context otherwise requires or except as necessary to distinguish between CompuCredit Holdings Corporation and its wholly owned subsidiary CompuCredit Corporation. Except as otherwise indicated or unless the context otherwise requires, the information included in this information statement assumes the completion of all the transactions referred to in this information statement in connection with the spin-off.We describe in this information statement the micro-loan businesses transferred to us by CompuCredit in connection with the spin-off as though the micro-loan businesses were our businesses for all historical periods described. However, Purpose Financial is a newly-formed entity that has not conducted any operations prior to the spin-off and some of the actions necessary to transfer assets and liabilities of CompuCredit to us have not occurred but will occur prior to the effectiveness of the spin-off. References in this information statement to the historical assets, liabilities, products, operations or activities of our business are intended to refer to the historical assets, liabilities, products, operations or activities of the micro-loan businesses as those were conducted as part of CompuCredit prior to the spin-off. Our Company We are a leading provider of:small-balance, short-term cash advance loans—generally less than $500 (or the equivalent thereof in the British pound for pound-denominated loans) for 30days or less and to which we refer as “micro-loans;” installment loan and other credit products; and money transfer and other financial services. These loans and products are marketed through retail branch locations in Alabama, Colorado, Kentucky, Mississippi, Ohio, Oklahoma, South Carolina, Tennessee, and Wisconsin and over the Internet in the U.S. and U.K. Certain of our officers and directors hold approximately 57.8% of the shares of CompuCredit common stock and hold positions as officers and directors of CompuCredit. Following the spin-off, these officers and directors will hold approximately 61.4% of the shares of Purpose Financial common stock.For additional information, see “Certain Relationships and Related Party Transactions—Transactions with Related Parties.” For the three and nine months ended September 30, 2010, we generated revenue of $44.4 million and $119.7 million, respectively, and net income attributable to controlling interests of $5.3 million and $14.0 million, respectively. This compares with $38.2million and $98.4million in revenue during the three and nine months ended September 30, 2009, respectively, which resulted in net income (loss) attributable to controlling interests of $5.2million and $(12.7) million, respectively, during those periods. Approximately 45.9% of our revenue for the nine months ended September 30, 2010 was from customers in the U.S., and 54.1% was from customers in the U.K. Our Strengths We believe that our retail micro-loan business has the following competitive advantages: Market knowledge through industry experience.Our retail micro-loans business has approximately 68,000 active customers and more than five years experience in the micro-loan industry. Key management personnel have over 20 years of combined industry experience, which enables us to understand markets and appropriately evolve as market conditions change. Ability to respond rapidly to regulatory changes.Our management team and governmental affairs and legal advisors continuously monitor U.S. federal, which we refer to as “federal” in this information statement, and various state legislatures and rulemaking bodies to keep abreast of changes in laws and regulations relevant to our business. We believe that our ability to respond rapidly to regulatory developments enables us to react quickly to often changing laws and regulations in the various states in which we operate to ensure compliant and reliable loan origination. Continuous monitoring of store-level controls.We employ a point-of-sale system that is used to record transactions in our cash advance storefronts. Information recorded in this system is transmitted daily and analyzed at our cash advance storefronts and at our headquarters to detect unusual fluctuations or irregularities that may indicate a potential issue with our customer base or storefront management. Analytical and data-driven management. All aspects of customer performance are analyzed with respect to historical trends, and strategies are derived pursuant to historical customer behavior. · Customized underwriting models. We have developed a proprietary underwriting system that utilizes multiple custom models allowing us to advance funds to customers with a better likelihood of repayment.In addition, we use the modeling system to determine initial advance amounts and advance amount graduation strategies. Implementation of these models has helped to reduce losses and has enabled us to segment our applicants and customers to allow highly-targeted strategies for unique customer groupings. · Customized system of record. Since its purchase in 2006, we have continued to improve and expand our point-of-sale system to more accurately track customer transactions and report data that allows us to develop business intelligence. This resulting business intelligence assists us in providing additional product offerings both in response to customer demand as well as regulatory changes. · Customized business intelligence data repository and reporting tool. All data relative to customer application and subsequent performance and collection experience is stored on a business intelligence platform that supports data analysis and reporting. 4 Table of Contents Competitive collection centers. For the past two years, we have taken advantage of competitive collection centers at the storefront level as well as at our central headquarters. Storefronts have the appropriate incentives to collect from delinquent accounts before the accounts become the responsibility of one of the two centralized collections groups. The competitive centers at our corporate headquarters keep both groups motivated to optimize results. Customer satisfaction and retention. We believe that the quality service provided by our sales representatives has produced strong customer satisfaction. This helps to ensure that we are repaid in a timely manner and increases the likelihood that the customer will return in the event he/she has future borrowing needs. We believe that our Internet micro-loan businesses have the following competitive advantages: Market knowledge through industry experience.Over the past six years, our U.K. Internet micro-loan business has provided loans to more than 337,390 customers. As a result, we have a strong database of information to support underwriting and decision making both in the U.K. and the U.S. Access to a number of distribution channels. While we are an Internet-based lender, customers are sourced through a variety of channels and as a result there is no significant dependence on, for example, search engine traffic. Proprietary Loan Management Software. Since the very beginning of our operations, we have utilized and continually refined proprietary loan management software. This software manages all aspects of the customer loan process from initial application to collection and (if applicable) subsequent re-borrowing. The system includes real-time decision-making capabilities using information collected from multiple credit bureaus. Our Strategy We seek to maximize our financial performance by, among other things: Continued data-driven management. We continue to develop, enhance and review our analytical tools and resulting data to ensure continued success. With our ever increasing database of historical information, we are able to continually refine our underwriting criteria to maximize returns either by increasing loan values to lower risk customers or by reducing default levels on new customer loans that historically have been identified as higher risk lending. Customer-centric approach to the business. Customer satisfaction and retention is a key element of our retail storefronts’ and our Internet lending operation’s successes, and we regularly review our operating procedures to ensure that the customer relationship is continually evolving positively for both the customer and us. Continually investigating new product offerings. We strive to offer new products to our customers to respond to customer needs, to drive revenue growth and to respond to the continually changing legislative and regulatory environment. We typically are analyzing new loan products not currently offered in the marketplace, but we also research products and services offered by others that we believe will be beneficial to our customers. Continually investigating new channels. We are continually investigating new marketing channels to ensure that we do not become reliant on any individual channel. Risks Associated with Our Business An investment in our common stock involves risks associated with our business. The following list of risk factors is not exhaustive. Please read carefully the risks relating to these and other matters described under “Risk Factors” beginning on page11 and “Cautionary Notice Regarding Forward-Looking Statements” beginning on page25. · If we were not able to operate profitably in the U.S. due to the enactment of a federal law imposing a national cap on our fees and interest, we would discontinue operations in the U.S. and our revenue and earnings would decline significantly. Various anti-cash advance legislation has been proposed or introduced in the U.S. Congress.If a federal law were enacted that prevented us from operating profitably in the U.S., we would discontinue operations in the U.S.Because approximately 45.9% of our revenue for the nine months ended September 30, 2010 was from customers in the U.S., the discontinuance of U.S. operations would cause our revenue and earnings to decline significantly. · Our industry is regulated under federal, state and local law. Changes in these laws and regulations or interpretations thereof, or our failure to comply with such laws and regulations, could have a material adverse effect on our business, prospects, results of operations and financial condition.For example, changes in state laws and the interpretations thereof caused us to exit North Carolina, West Virginia and Arkansas. · Our operations in the U.K. are subject to differing laws and regulations; these regulations are subject to potential further review by our primary regulator in the U.K.The Office of Fair Trading (“OFT”) recently completed a review of what it perceives as “high cost credit,” which includes the sector in which we operate in the U.K. The results of this review were released in the second quarter of 2010, and while this review did not result in specific recommendations that would cause immediate material adverse effects on our U.K. Internet Micro-Loans segment, it is impossible to speculate on future regulatory or legislative efforts within the U.K. (e.g., attempts to impose interest rate caps or restrictions on repeat borrowings or multiple simultaneous borrowings as have been applied in certain U.S. jurisdictions and some of which currently are advocated by certain U.K. political parties) which could result in materially adverse effects on our business, results of operations and financial condition. 5 Table of Contents · Foreign currency fluctuations may adversely affect our results of operations.Given our significant operations in the U.K., our results of operations are vulnerable to currency exchange rate fluctuations in the British pound against the U.S. dollar. · We currently lack product and business diversification. As a result, our revenues and earnings may be disproportionately negatively impacted by external factors and may be more susceptible to fluctuations than more diversified companies. · Our prior efforts to expand our product offerings at our micro-loan storefronts did not prove successful.Our inability to introduce or manage new products or alternative methods for conducting business in an efficient and profitable manner could have a material adverse effect on our business, prospects, results of operations and financial condition. · We are involved in various legal proceedings, including a purported class action lawsuit in North Carolina.If the court certifies this as a class action and the plaintiffs prevail, it could have a material adverse effect on our business, prospects, results of operations and financial condition. · The concentration of our revenues in certain geographic areas could adversely affect us. As of September 30, 2010, we operated retail storefronts in nine states.Total revenues within Kentucky, Ohio, South Carolina and Wisconsin, our four largest states (measured by revenue), accounted for approximately 33.6% of our micro-loan revenue for the nine months ended September 30, 2010. · Media reports and public perception of cash advances and similar loans as being predatory or abusive could materially adversely affect our business, prospects, results of operations and financial condition. Consumer advocacy groups and certain media reports advocate for governmental and regulatory action to prohibit or severely restrict our products and services. · We have a significant amount of goodwill, which if impaired could require us to incur significant charges. As of September 30, 2010, we had approximately $43.2 million of goodwill, which represented 30.3% of our total assets.Under generally accepted accounting principles, we are required to test for impairment of goodwill annually or when factors indicating impairment are present.Significant impairment charges, although not affecting cash flow, could have a material impact on our operating results and financial position. Overview of the Spin-Off The spin-off is the overall transaction of separating Purpose Financial from CompuCredit, which will be accomplished through a series of transactions which will result in our shareholders owning the micro-loan businesses operated by CompuCredit and currently reported in its financial statements primarily within the Retail Micro-Loans and Other segments.Under this plan, CompuCredit will continue to operate its credit cards, debt collection and auto finance businesses, and we will own and operate CompuCredit’s micro-loan businesses. CompuCredit had initially acquired our U.S. retail micro-loan business in 2004 with a goal of expanding our mono-line cash advance storefronts into neighborhood financial centers offering a wide array of financial products and services, including credit cards, auto insurance, stored-value cards, check cashing, money transfer, money order, bill payment, auto title loans and tax preparation service assistance. After a series of regulatory setbacks, CompuCredit concluded that the synergies it sought through offering other CompuCredit products within our retail micro-loan storefronts could not be achieved, thereby eliminating the principal reason for CompuCredit’s ownership and control of our U.S. retail micro-loan business. At the same time, we saw heightened consumer activism and political and regulatory actions aimed at the U.S. retail micro-loan business, and in response to these developments, several banks and potential investors (some of which had previously done business with CompuCredit) developed and communicated policies of not doing business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans. As such, given the lack of product synergy as noted above and the potential for further loss of banking and investor relationships by reason of its ownership of our U.S. retail micro-loan business, CompuCredit began to consider a separation of our U.S. retail micro-loan business. Moreover, given the obvious synergies between CompuCredit’s U.S. retail micro-loan business and its U.K. and U.S. Internet micro-loan businesses, CompuCredit concluded that it should explore the separation of all of its micro-loan businesses from its control and ownership through the proposed spin-off transaction. On November 5, 2009, CompuCredit’s Board of Directors authorized management to review and evaluate the merits of a proposal to spin-off its micro-loan businesses into a separate, publicly traded company.Once management completes its review and evaluation, CompuCredit’s Board will discuss and consider the merits of the proposal. Assuming the CompuCredit Board of Directors approves the spin-off, it will declare a dividend payable to each holder of record at the close of business on the record date of [] share of our common stock for every [] shares of CompuCredit common stock held by such holder at the close of business on the record date. 6 Table of Contents Reasons for the Spin-Off The CompuCredit Board of Directors believes that separating the micro-loan businesses from the remainder of CompuCredit is in the best interests of CompuCredit and its shareholders because the spin-off is expected to provide the following potential benefits: · greater access for CompuCredit to banks and potential investors that do not do business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans; · increased ability for CompuCredit to:maintain and attract banking relationships; partner with private equity funds, hedge funds, and financial institutions in acquiring credit card portfolios and other assets; and obtain debt financing from financial institutions for credit card portfolio and other asset acquisitions and for day-to-day operations; · ability of each company’s management to utilize available capital in a manner that is best suited to its long-term interests; · greater market recognition and valuation due to the ability of analysts, shareholders and prospective investors in each company to better evaluate the merits of each company; and · stronger correlation between management incentives and each company’s performance. The CompuCredit Board of Directors considered a number of potentially negative factors in evaluating the spin-off, including costs associated with effecting the spin-off and increased costs associated with operating two public companies, but concluded that the potential benefits of the spin-off outweighed these factors. For more information, see the sections entitled “The Spin-Off—Reasons for the Spin-Off” and “Risk Factors” included elsewhere in this information statement. Our Relationship with CompuCredit after the Spin-Off In connection with the spin-off, we will enter into various agreements with CompuCredit to effect the spin-off and provide a framework for our relationship with CompuCredit after the spin-off. These agreements will include a separation and distribution agreement, a transition services agreement, a services agreement, an employee matters agreement, a tax sharing agreement, a sublease agreement and certain other commercial agreements. These agreements will provide for the allocation between us and CompuCredit of CompuCredit’s assets, employees, liabilities and obligations (including its investments, property and employee benefits and tax-related assets and liabilities) attributable to periods prior to, at and after our spin-off from CompuCredit and will govern certain relationships between us and CompuCredit after the spin-off. For additional information regarding the separation and distribution agreement and other transaction agreements, see the sections entitled “Our Relationship with CompuCredit after the Spin-Off” and “Risk Factors— Risks Related to the Spin-Off.” Corporate Information Purpose Financial was incorporated in Georgia on December 4, 2009 for the purpose of holding CompuCredit’s micro-loan businesses in connection with the spin-off described herein. Prior to the contribution of our businesses, which will occur immediately prior to the spin-off, we will have had no operations. The address of Purpose Financial’s principal executive offices is Six Concourse Parkway, Suite 300, Atlanta, GA 30328. Purpose Financial’s telephone number is 678-593-1300. 7 Table of Contents Summary Financial Information The following tables set forth (in thousands) summary financial information derived from our audited combined financial statements for the years ended December 31, 2009 and 2008 and our unaudited condensed combined financial statements for the three and nine months ended September 30, 2010 and 2009, which are included elsewhere in this information statement. In our opinion, the information derived from our unaudited condensed combined financial statements is presented on a basis consistent with the information in our audited combined financial statements. The summary financial information presented may not be indicative of the results of operations or financial position that we would have obtained if we had been an independent company during the periods presented or of our future performance as an independent company. See “Risk Factors—Risks Relating to the Spin-Off.” The information below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” the combined financial statements and the accompanying notes included elsewhere in this information statement. Combined Statement of Operations Data: For the Three Months Ended September 30, For theNine MonthsEnded September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Income from operations $ Total other expense (income) (1) ) Income from continuing operations before income taxes ) Income tax expense ) Income (loss) from continuing operations after income taxes ) Discontinued operations: Lossfrom discontinued operations before income taxes (2) — — — ) Income taxbenefit — — — Losson discontinued operations — — — ) Net income (loss) ) Net income attributable to noncontrolling interests ) Net income (loss) attributable to controlling interests $ ) (1)Includes goodwill impairment charges of $20.0 million for thenine monthsSeptember 30, 2009. (2)Includes goodwill impairment charges of $3.5 million for thenine monthsended September 30, 2009related to discontinued operations. 8 Table of Contents For the Years Ended December 31, Revenue $
